Detailed Action

►	The applicant's response filed 17 AUG 2022 and 17 AUG 2022) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1-18 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


New Examiner

►	Please note that this application has been transferred to a different examiner within Technology Center 1600, Art Unit 1634. See the closing paragraph of this action for details.

►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers, T. [Business Technology, pages 1-3 (May 3, 2018,)] in view of Berrada et al. [US 2014/0256881 - hereinafter “Berrada’).

Claim 1 is drawn to method of marking a hide for authentication, comprising:
adding a DNA taggant to a solvent to form a DNA taggant solution; 
applying the DNA taggant solution to the hide, thereby incorporating the DNA
taggant into the hide to provide a DNA-tagged hide;and
authenticating the DNA-tagged hide to confirm the presence of the DNA taggant.
Meyers  teach a method of marking a hide for authentication, comprising most of the limitations of Claim 1  except Meyers does not teach a solution comprising the DNA taggant(s). The teachings of Meyers were made of record in the First Action on the Merits mailed 28 FEB 2022. However, it was known to provide DNA taggant(s) in a solution [e.g. water and/or TE buffer i.e. TE in water (solvent) ], see at least para 98, 115 and 121 in Berrada. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of  Meyers wherein  the DNA taggant is provided in a solution (i.e. disolved in a solvent e.g. water and/or acetone) as suggested by Berrada. As regards the newly added limitation which requires that the DNA-tagged hide be authenticated by confirming the  presence of said DNA taggant,  Meyers clear anticipates this limitation, see  the first full para on p. 2.

	Claim 2 is drawn to an embodiment of the method of Claim 1 wherein the hide is selected from a defined group which includes leather.
	Note that Meyers teach testing leather at the  wet blue stage of hide processing, ,see the first full para on p. 2.

Claim 3 is drawn to an embodiment of the method of Claim 1 wherein the solvent is selected from a defined group which include water and acetone.
Berrada teach this limitation, see at least para 98,  115 and 121. 


Claim 4 is drawn to an embodiment of the method of Claim 1 wherein the solvent includes a chelating agent.   Claim 5 is drawn to an embodiment of the method of Claim 1 wherein the  chelating agent  is EDTA 
Berrada teach this limitations, see at least para 98.. 

	Claim 6  is drawn to an embodiment of the method of Claim 1 wherein a fluorescent marker is also included in said solvent.
Berrada teach this limitations, see at least para 9.

Regarding Claim 7, Meyers teaches a method of tracking a hide throughout the leather supply chain from animals on a farm  to tannery and to finished leather product using the DNA taggant taught therein, wherein at each stage said taggant is applied, recovered and tested for at each stage of the leather preparation process. Meyers does not does not explicitly  teach  the  step o slaughtering the animals. However slaughtering the livestock with the DNA tag is inherent to the teaching of Meyers in that the hides of the DNA tagged animals are delivered to a tannery  and tested for DNA taggants. Meyers also teach applying a second tag (i.e. the DNA tags applied to the  hides at the wet blue stage of leather processing and then again to the finished leather during the finishing process (page 2) . Meyer further teaches  testing at each stage of leather processing supply chain was successfully.

Regarding Claim 8, Meyers do not teach that the DNA taggants applied to the animals, applied at the he wet blue stage and applied during the leather finishing process are the same or different. However, absent an unexpected result it would have been obvious to the PHOSITA  to apply the same tag at each stage  or to apply different distinguishable tags at each stage.  Such, absent an unexpected result, is considered  to be  a simple design choice  (i.e. a preference of choice) well within the knowledge,  skill,  ability  and common sense of the PHOSITA at the time of the invention.  


	Claim 11  is drawn to an embodiment of the method of Claim 8 wherein a fluorescent marker is also included in said first taggant.
Berrada teach adding a fluorescent marker to a DNA taggant solution, see at least para 9.

►	Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers
in view of Berrada as applied above against Claim 1 and 3  and further in view of Hogan et al. [US 2019/0241982 – hereinafter “Hogan”]. 

Claim 3 is drawn to an embodiment of the method of Claim 1 wherein the solvent comprises an compound  selected from a defined group which include a polymer.
Meyers in view of Berrada  reasonably suggest a method of marking a hide for authentication which comprises most of the limtations of Claim 3 for the reason(s) outline above except these author/inventors do not teach a solvent  comprising a polymer. However, a solution comprising a DNA taggant  a solvent and a and a polymer was known, see at least para 42 on Hogan who teach the inclusion of a polymer (e.g. polyoxyethlene glycol) in their DNA taggant solutions.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the DNA taggant solution  of Hodan comprising a polymer for that of Meyers in view of Berrada. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).



►	Claim(s) 9  and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers 
in view of Berrada as applied above against Claim s 1-8  and further in view of Ortac et al. [US 2013/0344539 – hereinafter “Ortac”].

Claim 9 is drawn to an embodiment of the method of Claim 8 wherein authentication of any or all of said taggants is performed via a portable qPCR device 
	Meyers in view of Berrada reasonably suggest a method of tracking a hide through the leather supply chain comprising most of the  limitations of Claim 9 for the reason(s) outline above except these authors/inventors, and in particular Berrada, do not teach that the authentication of any or all of said taggants is performed via a portable qPCR device. Berrada do teach authentication using qPCR, see para 33 but do not teach or suggest using a portable qPCR device for the qPCR step. However, a portable qPCR device was known as evidenced by Ortac, see at least paras 9, and 45-48. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the portable qPCR method/device of Ortac  for the qPCR step of Berrada. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Regarding Claim 12, the qPCR  pf Ortac performed on the portable device is,absent more definition or some showing considered to be in situ PCR as the amplication occurs within the device.;
►	Claim(s) 10 and  13-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Berrada  and Ortac as applied above against Claim s 1-9  and further in view of Jia et al. [J. of Hazardous Materials – hereinafter “Jia”].

Regarding Claim 10 the limitation recited is considered inherent to the wet blue hide of Meyers in light of the teaching of Jia. Jia teach that leather making can be roughly divided into tanning process and post-tanning process (page 305, col 2). Jia teaches that tanning is the key process to change animal hide to stable leather (page 305, col 2). Jia further teaches that the essence of tanning is the chemical cross-linking of tanning agents to the collagen fiber so
that the tanning agent can fill in the collagen fiber gap in the hide (page 308, col
2). Jia teaches the wet blue hide in the tanning process is positively charged due to the ionization of -NH2 on the hide collagen in the tanning process (page 308, col 2). Jia further teaches that a net positive charge is imparted to  wet blue hide by an acidic pH used in the tanning bath (which is equivalent to a drum) (page 308, col 2). Jia teaches that a water-based silsesquioxane (POSS)-containing polymer wasmixed with a hide in the tanning bath (a drum) (page 308, col 2). Jia teaches that tanning is the key process of changing hide to stable leather, and the essence oftanning is the chemical cross-linking of tanning agents to the collagen fiber so that the tanning agent can fill in the collagen fiber gap in the hide (page 308, col. 2)


Regarding Claim 13-16 the teachings of Jia are discussed above. 

As regards Claim 17-18, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are moot in view of the new ground(s) of rejection.




Conclusion 

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
EXAMINER SEARCH NOTES

15-16 NOV 2022 -  ECW

Databases searched: All available via PE2E SEARCH 
CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.

  
Planned Search 

Search terms:

All Inventor(s) e.g.  Hogan M?/au 
Leather
Tanning 
wet blue 
(hide or rawhide)
DNA taggant$
Chelating agent or EDTA
Fluorescent marker$
Portable qPCR
Drum